Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-29-22 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11-25-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 3-1-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,880,214 and 10,277,508 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections


Claims 6, 13 & 17 are objected to because of the following informalities:  
Claim 6, line 1, 
	“1” should be changed to ---3---

Claim 13, line 1, 
	“8” should be changed to ---10---

Claim 17, line 1, 
	“15” should be changed to ---19---

Appropriate correction is required.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 13 and 17 are vague and indefinite because it is not clear  whether a “first entry” is presented, please clarify whether there is a first entry associated with the “second entry” as claimed in claims 6, 13 and 17.  According to the method claimed, claim 3 recites “a first entry”, hence should claim 6 depend on claim 3 instead of claim 1? Likewise, should claims 13 & 17 depend on claims 10 & 19, respectively? 
Claim 6 recites the limitation "a second entry" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Likewise, claims 13 (line 6) & 17 (line 6) have the same issue as set forth in claim 6. 








The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 13 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 13 and 17 recite “a second entry” in line 6, and depend on claims 1, 8 and 15, which do not recite a “first entry”, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  In this case, it is suggested that claims 6, 13 and 17 should depend on claims 3, 10 and 19, respectively, because claims 3, 10 and 19 do recite “a first entry”.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 8-9, 14, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Guichard (US 2014/0334488 A1).

Regarding Claim 1. (Currently Amended) 
A service routing packet processing method, comprising: 
obtaining, by a first service router (SR) {Guichard (US 2014/0334488 A1): headend node/classifier1 20-Fig.1}, a first service routing packet {Guichard: traffic Y, ¶0027}, wherein the first service routing packet comprises path identification information {Guichard: Service Path ID[10], Fig.1 &  ¶0027-¶0028} identifying a service path {Guichard: Service Path ID [10]} and identification information of a service node (SN){Guichard: Service ID-1, Service ID-22, Service ID-44} of the service path {Guichard: ¶0046}; and 
sending, by the first SR, the first service routing packet to the SN based on the path identification information and the identification information of the SN {Guichard: the classifier/headend node 20 forward the traffic Y based on the Service Path ID [10] and Service ID->location, ¶0028 & ¶0046}.

Regarding Claim 8 (1). (Currently Amended)
-Claim 8 is rejected with the same reasons as set forth in claim 1, and further as following:
A service router (SR){Guichard: headend node/classifier1 20-Figs.1 & 7}, comprising: 
a processor {Guichard: processor 420-Fig.7 & ¶0041-¶0043}; and 
a non-transitory computer-readable storage medium {Guichard: memory 430-Fig.7 & ¶0041-¶0043} coupled to the processor and storing programming instructions for execution by the processor, the programming instructions including instructions to: 
obtain a first service routing packet, wherein the first service routing packet comprises path identification information identifying a service path and identification information of a service node (SN) of the service path; and 
send the first service routing packet to the SN based on the path identification information and the identification information of the SN.

Regarding Claim 15 (1/8). (Currently Amended)
-Claim 15 is rejected with the same reasons as set forth in claims 1 & 8.
A network system {Guichard: Fig.1}, comprising: 
a first service router (SR) {Guichard: Headend Node/Classifier1 20-Fig.1}; and 
a service node (SN) {Guichard: Service Nodes 30, 40, 50, 60 & 70 in Fig.1} in signal communication with the first SR {Guichard: Headend Node/Classifier1 20-Fig.1}; 
wherein the first SR {Guichard: Headend Node/Classifier1 20-Fig.1} is configured to: 
obtain a first service routing packet, wherein the first service routing packet comprises path identification information identifying a service path and identification information of the SN of the service path; and 
send the first service routing packet to the SN based on the path identification information and the identification information of the SN. 

Regarding Claim 2. With the same reasons as set forth in the method according to claim 1, wherein the obtaining the first service routing packet comprises: 
receiving, by the first SR {Guichard: Headend Node/Classifier1 20-Fig.1}, the first service routing packet from a second SR {Guichard: Controller 10-Fig.1 & Fig.8 and ¶0044-¶0046} that adds the path identification information and the identification information of the SN to a data packet {Guichard: ¶0019 wherein each service chain created at the central controller, the controller needs to push the following to the head-end of the service chain: [service-path-id] to [service-id ordered list] mappings e.g. service-path-id [10]=[service-id.sup.1, service-id.sup.22, service-id.sup.44], see also ¶0023 & ¶0027}.

Regarding Claim 9 (2). (Currently Amended)
-Claim 9 is rejected with the same reasons as set forth in claims 1, 2 & 8.
The SR according to claim 8, wherein the instructions to obtain the first service routing packet include instructions to: 
receive the first service routing packet from a second SR that adds the path identification information and the identification information of the SN to a data packet. 

Regarding Claim 16 (2/9). 
-Claim 16 is rejected with the same reasons as set forth in claims 1-2, 8-9 & 15.
The system according to claim 15, wherein the first SR being configured to obtain the first service routing packet comprises the first SR being configured to: 
receive the first service routing packet from a second SR that adds the path identification information and the identification information of the SN to a data packet. 

Regarding Claim 7. With the same reasons as set forth in the method according to claim 1, wherein the method further comprises performing, before obtaining the first service routing packet: 
determining, by the first SR {Guichard: Headend Node/Classifier1 20-Fig.1} according to the identification information of the SN, that an SR to which the SN is attached is the first SR {Guichard:¶0027 wherein specifically, at 100, the controller 10 sends/pushes Service-path-id[10]: [service-id.sup.22, service-id.sup.22, service-id.sup.44] to the head-end node 20 (classifier.sup.1) and at 110, the controller 10 configures the Action: Forward traffic.sup.Y on to service-path-id[10] on the head-end node 20 (classifier.sup.1); and ¶0028 wherein the head-end node 20 performs several functions. First, it receives from the controller 10 service-path-id and service-id information via a control plane as well as policy and classification rules into the service chain. Next, it determines if traffic requires servicing (e.g. if the traffic Y is to one of its service node IDs 30 &40 or not, emphasis added) and therefore needs to be forwarded through the service chain. Then, it imposes the network service header: service-path-id, and metadata. The head-end node performs a lookup based on service-path-id and service-id to determine the location (e.g. service node ID 30 & 40 are directly attached to classifier1 20-Fig.1) for the first service-id to be applied in the service chain, and forwards the data based on the lookup and mapping of service-path-id+service-id-> location; see also ¶0035 & Fig.4}.



Regarding Claim 14 (7). 
-Claim 14 is rejected with the same reasons as set forth in claims 1, 7 & 8.
The SR according to claim 8, wherein the programming instructions include instructions to: determine, according to the identification information of the SN, that an SR to which the SN is attached is the SR. 

Regarding Claim 18 (7/14). 
-Claim 18 is rejected with the same reasons as set forth in claims 1, 7-8 & 14-15.
The system according to claim 15, wherein the first SR is further configured to: 
determine, according to the identification information of the SN, that an SR to which the SN is attached is the first SR. 

Allowable Subject Matter








Claims 3-5, 10-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3-5=. (Previously Presented) The prior art fails to teach the method according to claim 1, wherein the sending the first service routing packet comprises: querying, by the first SR, a first entry according to the identification information of the SN, and obtaining a first underlay network address, wherein the first underlay network address is an address of the SN in a first underlay network, wherein the first entry comprises the identification information of the SN and the first underlay network address; obtaining, by the first SR, a first underlay network packet transmitted on the first underlay network according to the first service routing packet and the first underlay network address, wherein the first underlay network packet comprises the first underlay network address and the first service routing packet; and sending, by the first SR, the first underlay network packet to the SN according to the first underlay network address.

Regarding Claims 10-12=. (Previously Presented) The prior art fails to teach the SR according to claim 8, wherein the instructions to obtain the first service routing packet include instructions to: query a first entry according to the identification information of the SN, to obtain a first underlay network address, wherein the first underlay network address is an address of the SN in a first underlay network, wherein the first entry comprises the identification information of the SN and the first underlay network address; obtain a first underlay network packet transmitted on the first underlay network according to the first service routing packet and the first underlay network address, wherein the first underlay network packet comprises the first underlay network address and the first service routing packet; and send the first underlay network packet to the SN according to the first underlay network address.

Regarding Claims 19-20=. (Previously Presented) The prior art fails to teach the system according to claim 15, wherein the first SR being configured to send the first service routing packet comprises the first SR being configured to: query a first entry according to the identification information of the SN, to obtain a first underlay network address, wherein the first underlay network address is an address of the SN in a first underlay network, wherein the first entry comprises the identification information of the SN and the first underlay network address; obtain a first underlay network packet transmitted on the first underlay network according to the first service routing packet and the first underlay network address, wherein the first underlay network packet comprises the first underlay network address and the first service routing packet; and send the first underlay network packet to the SN according to the first underlay network address.

Prosecution on the merits of this application is reopened on claims 6, 13 & 17
considered unpatentable for the reasons indicated below: 
	-Claims 6, 13 & 17 are being rejected under U.S.C. 112 (b or 2nd) & (d or 4th) paragraphs as set forth as above.

Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sunavala (US 2018/0139098 A1) discloses techniques to decouple service chain structure from the underlying network forwarding state and allow for data plane learning of service chain forwarding requirements and any association between services function state requirements and the forward and reverse forwarding paths for a service chain. In a network comprising a plurality of network nodes each configured to apply a service function to traffic that passes through the respective network node, a packet is received at a network node. When the network node determines that the service function it applies is stateful, it updates context information in a network service header of the packet to indicate that the service function applied at the network node is stateful and that traffic for a reverse path matching the classification criteria is to be returned to the network node {Figs.1-7}

Matuoka (US 20040213152 A1) discloses every entry of a flow table has the following fields: a source IP address; a destination IP address; a protocol number; an identification; a source port number; a destination port number; a payload type; and SSRC information. An RTP-judging unit judges, when IP packets having a characteristic of a RTP header have been inputted continuously for predetermined time, that each of the IP packets includes an RTP packet. A packet-classifying unit classifies an inputted IP packet according to a judgment result by the RTP-judging unit and a pre-defined packet-classifying-rule {Figs.2, 4-5, 8, 10, 15-17, 20-21}.

Mehta (US 2011/0235595 A1) discloses techniques for breaking out mobile data traffic from a mobile service provider network to a packet data network. For example, as described herein, a breakout gateway device (BGW) receives a first service request and data traffic for a data session associated with the requested service from a mobile device in a radio access network, wherein the first service request is addressed to a serving node of a mobile core network of the mobile service provider network, and wherein the data traffic is destined for the PDN. A control packet analysis module forwards the first service request from the breakout gateway device to the serving node. A breakout module of the BGW bypasses the serving node by sending the data traffic from the breakout gateway device to the PDN on a data path from the radio access network to the PDN {Figs.6-7}.

Kwon (US 2006/0126668 A1) discloses an Internet broadcasting system and a method thereof. The Internet broadcasting system includes: a signal converter for converting a received analog broadcasting signal into a digital broadcasting data; an Internet broadcasting unit for storing and sending the digital broadcasting data; a repeater for relaying the digital broadcasting data to a switching unit connected with a terminal according to a broadcasting request message inputted from the terminal but selectively relaying a channel selected by the terminal by referring to a first multicasting forwarding table created by using a UDP port number extracted from the broadcasting request message; and the switching unit for snooping on the broadcasting request message, extracting the UDP port number, storing the extracted UDP port number into a second multicasting forwarding table, and transmitting the digital broadcasting data of the selected channel to the corresponding terminal referring to an entry of the second multicasting forwarding table {Figs.1-9}.

Jiang (US 20170012799 A1) discloses a method for generating forwarding information. The method includes: determining, by a controller, a first SFE and a second SFE that are used to forward a service stream, where the first SFE and the second SFE are on a service function chain corresponding to the service stream; generating, by the controller, first forwarding information for the first SFE and generating second forwarding information for the second SFE; and sending, by the controller, the first forwarding information to the first SFE and sending the second forwarding information to the second SFE. According to the method for generating forwarding information, the controller generates forwarding information for the SFE, so that a service chaining technology can be applied to a service environment in which a large quantity of services and a large quantity of service processing function units exist {Figs.1-7}.

Nainar (US 10187306 B2) discloses an apparatus having logic elements to: receive an incoming packet associated with a first service function chain; identify a next hop service function for the incoming packet as a non-reactive service function; create a duplicate packet; forward the duplicate packet to the non-reactive service function; and forward the incoming packet to a next reactive service function. There is also disclosed an apparatus having logic to: receive an incoming packet associated with a first service function chain (SFC), having a first service path identifier (SPI); determine that the incoming packet has a first service index (SI), and that a next-hop SI identifies a non-reactive service function (NRSF); receive a duplicate packet of the incoming packet; rewrite a service header of the duplicate packet to identify a second SFC having a second SPI, wherein the second SPI is different from the first SPI; and alter the first SI of the incoming packet to identify a next reactive service function in the first SFC {Figs.1-7}.

Kumar (US 2015/0295831 A1) discloses a  method for network address translation (NAT) offload to network infrastructure for service chains in a network environment is provided and includes receiving a packet at a network infrastructure in a network comprising a plurality of service nodes interconnected through the network infrastructure, each service node executing at least one service function, identifying the packet as belonging to a first flow based on a cookie in a network service header of the packet that indicates a service chain that includes a sequence of service functions to be executed on the packet at the service nodes, determining that a service function in the service chain is to be offloaded from one of the service nodes to the network infrastructure for subsequent packets of the first flow, and executing the offloaded service function at the network infrastructure for subsequent packets of the first flow {Fig.6}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464